Citation Nr: 1214969	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  10-16 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a chronic headache disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1967 to September 1967 and May 1968 to May 1970.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in July 2011.  A transcript of those proceedings has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder, which he has claimed as PTSD.  The Veteran further contends that his chronic headache disorder and hypertension are secondary to this psychiatric disorder, and that these disabilities, coupled with his service-connected cold injury residuals of his lower extremities, render him unemployable.  The Board finds that further development is warranted before the Veteran's claims may be adjudicated.

At the outset, the Board notes that the Veteran had two periods of active service, the first period from May to September 1967 and the second period from May 1968 to May 1970.  The record reflects that the Veteran was apparently underage when he began his first period of active service, and when his minority was discovered, he was discharged under other than honorable conditions.  An August 1968 administrative decision reflects a finding that the Veteran's character of discharge from this period of service is not a bar to VA benefits.  After reaching the age of majority, the Veteran reentered service and had a second period of honorable, active service from May 1968 to May 1970.

With regard to the Veteran's claimed acquired psychiatric disorder, remand is required to attempt to obtain additional service treatment records (STRs) and to provide the Veteran with an examination.  During his recent Board hearing, the Veteran reported his belief that he developed PTSD as the result of an in-service experience, namely discovering three crosses burning in the yard outside of his barracks.  The Veteran further testified that he and some fellow service members reported this incident to a colonel, who assured them that the matter would be investigated, but no further action was taken.  The Veteran further testified that he believed that no official record of the incident was made.  In support of his claimed stressor, the Veteran submitted a statement authored by a fellow service member who states that while serving in Germany with the Veteran, three crosses were burned on their barracks lawn on August 16, 1969 and that he and his fellow service members felt dismayed, hurt, and betrayed.  The letter further states that the Veteran spoke with a colonel about the incident but that no further action or communication regarding the incident took place.  During his hearing, the Veteran testified that this event caused him to question the intentions and dependability of his fellow service members and that his attitude towards his military service drastically changed after this experience.  Although he did not report a clear chronology of his stressor, the Veteran's representative's questions seem to indicate that the event took place twelve to thirteen months after the Veteran began his second period of service (which would have been in May or June of 1969) or in August of 1969.  

The Veteran's service treatment records reflect that the Veteran reported experiencing psychiatric symptoms during his second period of service, sought psychiatric treatment after service, and is currently-diagnosed with a major depressive disorder, dysthymia, and PTSD.  Specifically, the Veteran's service treatment records include an August 1969 service treatment record, which reflects the Veteran's report of feeling fatigued and uninterested in "doing anything" for the past month.  Additionally, when completing his separation medical history report at the termination of his second period of active service, the Veteran affirmed having experienced nervous trouble of any sort, as well as experiencing a "severe nervous condition" that prevents him from "tak[ing] shots."  The evaluating physician also noted that the Veteran reported being nervous because his "old lady" had a baby.  

The Board notes that the Veteran's service personnel records do not record the cross burning nor the Veteran's receipt of any disciplinary measures.  However, the Veteran's service in Germany during August of 1969 is documented by his service personnel records, and the occurrence of the Veteran's reported stressor has been corroborated by the report of his fellow service member, and according to both the Veteran and this service member, no official documentation of this incident was made.  

The Veteran's Social Security Administration (SSA) records include records relating to the Veteran's work-related injury in 1988, during which the Veteran sustained a closed head traumatic brain injury and injuries to his cervical and lumbar spine.  The records reflect the Veteran's report of experiencing depression after an 1986 work-related injury, which increased after the Veteran experienced the subsequent 1988 work-related injury.  Private treatment records from 1989 reflect the Veteran's report of experiencing nervousness and that the Veteran was diagnosed with PTSD secondary to the traumatic brain injury he sustained in 1988.  A 1990 psychiatric evaluation reflects a diagnosis of an adjustment disorder, and 1995 private treatment records reflect the Veteran's reports of experiencing nervousness and an assessment of post-traumatic nervousness.  2005 VA treatment records reflect an assessment of a depressive disorder, and 2008 VA treatment records reflect diagnoses of PTSD and a major depressive disorder.  An April 2009 VA psychiatric evaluation, during which the Veteran was diagnosed with PTSD, specifically states that the Veteran's reported in-service stressor is sufficient to trigger PTSD, and a November 2009 VA treatment record reflects diagnoses of both PTSD and dysthymia.

Thus, the record reflects that the Veteran reported experiencing a traumatic event during service, namely discovering burning crosses on his barracks lawn, and that he reported psychiatric symptoms during service.  However, the record also reflects that the Veteran experienced a traumatic event after service, namely an accident in which he sustained a traumatic brain injury and spinal injuries.  As the Veteran has been diagnosed with PTSD in conjunction with both traumatic experiences, a medical opinion addressing the etiology of his currently-diagnosed psychiatric disorders should be obtained, to include whether any currently-diagnosed PTSD or depressive disorder/dysthymic disorder initially manifested in, or is otherwise related to, service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits). 

Furthermore, in a June 2005 VA treatment record the Veteran reported that he saw a psychiatrist twice during service.  No in-service psychiatric treatment is currently of record; however, the Board notes that service psychiatric records are often stored separately from other outpatient STRs.  See VA Adjudication Procedures Manual M21-1-MR, Part III, subpart iii, Chapter 2, Section A, (a).  Accordingly, an attempt to obtain any such records should be made.

With regard to the Veteran's claimed chronic headache disorder, remand is required for an examination.  The Veteran contends that he developed his current headache disorder after his in-service stressful experience that triggered his current PTSD.  The Board notes that the Veteran's service treatment records reflect that he reported experiencing headaches during service.  Specifically, in June 1967 during his first period of service, he sought treatment for a headache and cold symptoms, and in October 1969 during his second period of service, the Veteran twice sought treatment for persistent headaches.  After service, a June 1984 private treatment record reflects the Veteran's report of experiencing intermittent headaches.  1989 and 1994 private treatment records reflect the Veteran's report of experiencing headaches, as well as 2004 and 2005 VA treatment records.  The Veteran is competent to report his chronic headache symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (noting that a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  Accordingly, the Veteran's claim must be remanded to provide the Veteran with a VA examination and related medical opinion addressing whether the Veteran's headaches had initial onset in service.  The examiner should also address the Veteran's claimed theory of entitlement, that his headache disorder is related to a service-connected psychiatric disorder.  See McLendon, 20 Vet. App. 79. 

With regard to the Veteran's hypertension claim, remand is required as it is inextricably intertwined with the psychiatric disorder claim.  The Board notes that the Veteran's in-service blood pressure readings fail to reflect findings indicative of hypertension for VA purposes.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (defining what elevated blood pressure readings constitute hypertension for VA purposes).  Moreover, the evidence fails to reflect that the Veteran developed hypertension soon after service, as a March 1971 VA examination fails to reflect that the Veteran's blood pressure reading was elevated for VA purposes, and the first treatment of record referencing the Veteran's hypertension is a May 1988 private treatment record.  Nevertheless, the Veteran contends that he developed hypertension as the result of a service-related psychiatric disorder, and the Board is remanding the Veteran's psychiatric disorder service connection claim; thus, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  Furthermore, the Board finds that if the Veteran's claimed psychiatric disorder is medically linked to service, a medical opinion addressing the relationship between the Veteran's hypertension and this psychiatric disorder should also be obtained.

With regard to the Veteran's TDIU claim, remand is required for an examination.  The Board notes that the Veteran is currently eligible for schedular TDIU consideration, as his service-connected cold injury residuals of his bilateral feet have a combined disability evaluation of 60 percent.  See 38 C.F.R. § 4.16(a) (2011) (stating that service-connected disabilities of both lower extremities shall be considered to be one disability for the purpose of satisfying the TDIU eligibility requirement).  However, as the Veteran testified during his Board hearing that his claimed conditions of a psychiatric disorder, headache disorder, and hypertension contribute to his unemployability, the adjudication of this issue must be postponed until the requested development with regard to the Veteran's claimed disorders is completed.  Thereafter, the Veteran should be provided with a VA examination to address the effect of his service-connected disabilities on his employability.  The record reflects that the Veteran's current sole service-connected disabilities, cold injury residuals of his feet, were last assessed for VA purposes in August 2008, and as such, a more current assessment of these disabilities and the effect on the Veteran's employability must be obtained.

Additionally, while on remand, the Veteran's outstanding VA treatment records should be obtained and associated with his claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request any Mental Health Clinic records reflecting psychiatric evaluations or treatment of the Veteran, as well as any in-patient psychiatric treatment records for the Veteran's periods of service.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC must inform the Veteran that he can provide alternative forms of evidence.  

2.  Obtain the Veteran's VA treatment records from February 2010 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC must inform the Veteran that he can provide alternative forms of evidence.  

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of all currently diagnosed psychiatric disorders.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each currently diagnosed psychiatric disorder was caused or aggravated by the Veteran's military service.  The examiner must review the Veteran's claims file in conjunction with the examination, including the Veteran's in-service reports of fatigue, a disinterest in activities, and nervousness, as well as the Veteran's post-service psychiatric treatment, including his diagnoses of PTSD in 1989 in conjunction with his 1988 traumatic brain in injury and in 2008 in conjunction with his reported in-service stressor of discovering burning crosses on his barracks lawn.  

4.  If it is determined that any currently-diagnosed acquired psychiatric disorder is related to service, and after any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his hypertension.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  The examiner must provide the following opinions, in light of the examination findings and the service and post-service evidence of record:  
1) whether it is at least as likely as not (50 percent or greater probability) that hypertension was caused or aggravated by the Veteran's military service.  

2) whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension is secondary to, or aggravated by, any of the Veteran's service-related disabilities, to include any psychiatric disorder.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his headaches.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  The examiner must provide the following opinions, in light of the examination findings and the service and post-service evidence of record:

1) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches are caused or aggravated by the Veteran's military service; and 

2) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches are caused or aggravated by, the Veteran's acquired psychiatric disorder.

The examiner must specifically address the Veteran's in-service and post-service documented treatment for headaches and the Veteran's report of experiencing  headaches continually since service.  

6.  After any additional records are associated with the claims file, and after the other examinations have been conducted, provide the Veteran a VA examination to determine the impact of his service-connected disabilities on his employability.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


